Case 2:19-cv-00407-JRS-DLP Document 13 Filed 07/10/20 Page 1 of 6 PageID #: 174




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DANIEL RAY HOLLOWAY,                                  )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00407-JRS-DLP
                                                       )
 RICHARD BROWN, Warden of the Wabash                   )
 Valley Correctional Facility,                         )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana Department of Correction (IDOC) inmate Daniel Ray Holloway petitions for a writ

 of habeas corpus challenging a prison disciplinary sanction imposed in disciplinary case number

 BTC 18-10-0379. For the reasons explained in this Order, Mr. Holloway’s habeas petition must

 be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 2:19-cv-00407-JRS-DLP Document 13 Filed 07/10/20 Page 2 of 6 PageID #: 175




        B.      The Disciplinary Proceeding

        On October 30, 2018, IDOC Internal Affairs Officer B. Stroud wrote a Report of Conduct

 charging Mr. Holloway with the offense of "bribing/giving," a violation of the IDOC’s Adult

 Disciplinary Code offense B-233. 1 The Report of Conduct states:

                On 8/23/2018, at 3:29pm offender Holloway, Daniel, #199455 wrote a
        J-Pay message to IDOC volunteer Lee Zimmerman. In this J-Pay message offender
        Holloway #199455 thanks volunteer Zimmerman for 77 stamps that he had placed
        on his account so that he may be able to continue to J-Pay. Per IDOC conduct this
        falls under a violation of 113-A Trafficking

 Dkt. 8-1.

        Mr. Holloway was notified of the charge on November 1, 2018, when he received a copy

 of the conduct report and the screening report. Dkt. 8-7. He pled not guilty to the charge and

 indicated he would provide names of requested witnesses and identify requested evidence at a later

 time. Id. He apparently did not later ask for witnesses or evidence.

        A hearing in IDOC disciplinary case number BTC 18-10-0379 was held on November 5,

 2018. Mr. Holloway told the hearing officer that when he signed up for the mentoring program,

 Mr. Zimmerman told him he could visit him and place stamps on his account. Dkt. 9-9. Neither of

 them knew this was a violation of IDOC policy. Id. Based on Mr. Holloway's statement, staff

 reports, and a confidential report from the IDOC Investigations and Intelligence office, see dkt. 10

 (ex parte copy of IDOC investigatory report), the hearing officer found "sufficient evidence for a




        1
          Investigators brought five disciplinary charges against Mr. Holloway. In his habeas
 corpus challenge to the charges, each was severed into a separate action. The instant action
 addresses a single disciplinary offense. See dkt. 1 (Order Directing Severance of Habeas Claims).
 The other four habeas actions are: 2:19-cv-00397-JPH-MJD (challenging BTC 18-10-0377);
 2:19-cv-00406-JRS-DLP (challenging BTC 18-10-0378); 2:19-cv-00408-JMS-MJD (challenging
 BTC 18-10-0380); and 2:19-cv-00409-JRS-MJD (challenging BTC 18-10-0381).
                                                  2
Case 2:19-cv-00407-JRS-DLP Document 13 Filed 07/10/20 Page 3 of 6 PageID #: 176




 guilty finding." Dkt. 9-9. The hearing officer imposed sanctions that included a 90-day earned-

 credit-time deprivation and credit class demotion. Id.

         Mr. Holloway appealed to the Facility Head who affirmed the hearing officer's decision.

 Dkt. 9-10. On further appeal to the IDOC Final Reviewing Authority, the charge was modified to

 add a violation for "attempting," a B-240 offense, to commit the B-233 offense (Bribing/Giving).

 Dkt. 9-11. The addition of this clarifying charge did not increase or decrease the imposed sanctions.

 Mr. Holloway then brought this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 The Warden has filed a return to the petition. Dkt. 9. Mr. Holloway did not file a reply.

         C.     Analysis

         Mr. Holloway sets out one claim for relief in his petition:

            I was written up five times because my mentor, Lee, added stamps to my e mail
         account. He didn't even add them 5 times. The disciplinary hearing board took 495
         days and all my credit classes. They enhanced every penalty because of the previous
         one. Because it was one incident I feel like they could've just given me one write
         up and it never would've happened again. Instead they took years of my life and
         sent me to the SHU for 10 months. They took my liberty over something very petty.

 Dkt. 1 at 5.

         A specific due process claim is difficult to discern, and the petition does not have a specific

 demand for relief. See id. at 15 (no answer in space provided for requested relief). Mr. Holloway

 does not dispute his guilt to the amended charge for violating offenses B-233 and B-240. 2 He does

 not challenge the sufficiency of the evidence or applicability of the offense charged. The Warden

 construes Mr. Holloway's argument as challenging the number of convictions imposed for a single




         2
          Offense B-233 is titled Bribing/Giving and makes it a Class B offense to give or offer "a
 bribe or anything of value to a staff member, authorized volunteer, visitor or contractor or
 possessing, giving to or accepting from any person anything of value without proper
 authorization." Dkt. 8-12 at 7 (IDOC Adult Disciplinary Process appendix of offenses June 4,
 2018) (emphasis added).
                                                   3
Case 2:19-cv-00407-JRS-DLP Document 13 Filed 07/10/20 Page 4 of 6 PageID #: 177




 event. 3 Dkt. 9 at 6. In other words, Mr. Holloway seeks habeas corpus relief on double jeopardy

 grounds. Unfortunately for Mr. Holloway, even if his separate disciplinary convictions did arise

 from the same event, prison discipline cases are not subject to federal double jeopardy protections.

 Portee v. Vannatta, 105 F. App'x 855, 858 (7th Cir. 2004) (citing Meeks v. McBride, 81 F.3d 717,

 722 (7th Cir. 1996).

        But even more unfortunately for Mr. Holloway, the Warden asserts that Mr. Holloway is

 procedurally defaulted on any claim construed in his habeas petition because in his administrative

 appeals, Mr. Holloway argued only that he did not think the "verdict and the sanctions" fit the

 incident. Dkt. 9 at 6, quoting dkt. 9-10 (facility appeal). The administrative appeal argued that

 when his mentor put stamps on Mr. Holloway's J-Pay account, it was not the same as providing

 him money or purchasing him phone time. Dkt. 9-10. There is no argument, suggestion, or

 inference that Mr. Holloway thought the event should have led to just one disciplinary charge, not

 five. Id. The Court concurs with the Warden's assessment: Mr. Holloway did not raise the issues

 he presents in his petition to the Warden or the Final Reviewing Authority prior to filing this habeas

 corpus action.

        In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 Indiana Department of Correction Appeals Review Officer or Final Reviewing Authority may be

 raised in a subsequent Petition for Writ of Habeas Corpus. See 28 U.S.C. § 2254(b)(1)(A); Eads

 v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

 This means the Court could not grant habeas corpus relief on Mr. Holloway's petition, even if

 double jeopardy were a meritorious ground for relief.



        3
          Mr. Holloway makes repeated reference in his administrative appeals and here that the
 five charges flowed from one incident or event. The record, however, shows that the five charges
 were for five different emails sent on five different days.
                                                   4
Case 2:19-cv-00407-JRS-DLP Document 13 Filed 07/10/20 Page 5 of 6 PageID #: 178




         Finally, if Mr. Holloway's ground for relief could also be construed as contending the

 sanctions were too severe for the conduct, such a claim would also fail. “[A] federal court will not

 normally review a state sentencing determination which, as here, falls within the statutory limit,”

 unless the sentence violates the Eighth Amendment by being an “extreme” punishment that is

 “grossly disproportionate” to the crime. Koo v. McBride, 124 F.3d 869, 875 (7th Cir. 1997).

 Although his sanction is the maximum set by IDOC policy for a Class B offense, see dkt. 9-13

 (IDOC Policy and Administrative manual), it is not grossly disproportionate to that offense and,

 therefore, does not violate the Eighth Amendment. Mr. Holloway is thus not entitled to relief on

 this basis.

         The petition for a writ of habeas corpus is denied.

         D.     Conclusion

         “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Holloway to the relief he

 seeks. Accordingly, Mr. Holloway’s petition for a writ of habeas corpus is denied and this action

 dismissed with prejudice. Final judgment consistent with this Order shall now issue.

         SO ORDERED.



 Date: 7/10/2020




                                                  5
Case 2:19-cv-00407-JRS-DLP Document 13 Filed 07/10/20 Page 6 of 6 PageID #: 179




 Distribution:

 Daniel Ray Holloway
 199455
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 Carlisle, IN 47838

 Monika P. Talbot
 Indiana Attorney General
 monika.talbot@atg.in.gov




                                               6
